Case 1:19-cv-00210-RA Document 12-3 Filed 03/08/19 Page 1 of 1

AFFIDAVIT OF SERVICE BY MAIL

STATE OF NEW YORK }
} SS.:
COUNTY OF NASSAU }

MONIKA LUPO, being duly sworn, deposes and says:

Deponent is not a party to this action, is over 18 years of age and resides in Suffolk
County, New York.

4h
That on the a day of March, 2019, deponent served the within:

THIRD PARTY SUMMONS
THIRD PARTY COMPLAINT

upon:

GREY AND GREY, LLP
Attorneys for Plaintiff

360 Main Street

Farmingdale, New York 11735
(516) 249-1342

the addresses designated for that purpose, by depositing a true copy of same enclosed in a
postpaid, properly addressed wrapper, in an official depository under the exclusive care and
custody of the United States Postal Service within New York, S

MONIKA LUPO
Sworn to before me thi
TEE day “hi 9
ANNA BANGIYEV
_-*ATOTARY PUBLIC-STATE OF NEW YORK
ie

tary {; No, 02BA6321610
Mo Public / Qualified in Queens County
My Gemmiseien kapires Maren 23, 2019
